ON THE MERITS.
DAVIDSON, Judge.
Appellant was indicted for receiving and concealing stolen property, knowing the same to have been stolen. The property alleged to have been received and concealed consisted of about one hundred pounds of pork, cut up in small pieces, of the value of $10.
Appellant claims that there was a fatal variance between the allegations in the indictment and the proof, in that the property stolen was not pork, but a live hog, which was afterward killed by parties stealing it. We think this objection is not well taken. Appellant is nob shown to have had anything to do with the taking of the live hog, but that after the hog was stolen and had been cut up he did receive it as alleged in the indictment, and helped to conceal the pork into which the hog had been converted by the parties who had stolen the hog. This, we think, constitutes no variance between the evidence and the allegations, in so far as the defendant is concerned.
*581It was objected that the confessions of defendant were not admissible, he being under arrest at the time and not having been warned that his statements would be used against him. This objection is answered . by the fact that defendant, notwithstanding he was under arrest, made a statement of facts and circumstances with regard to the pork which was found to be true, which conduced to support his guilt, and which statement made by him led to the finding of the secreted or stolen property by the owner. Confessions under such circumstances are by our statute (Code Crim. Proc., art. 750) expressly excepted from the general rule that confessions made under arrest and where the party was not cautioned are not admissible evidence.
But in our opinion there is a fatal objection to the conviction, for which the judgment must necessarily be reversed. There is no evidence in the record showing what was the value of the alleged stolen, received, and concealed property, nor does it appear that any effort was made to prove the value of this property. “Property to be the subject of theft must have some specific value.” Willson’s Crim. Stats., secs. 1257, 1265. “It is necessary to allege the value of the property; and where it is necessary to allege it, it is necessary to prove it.” Id., sec. 1285.
Because the proof fails to show any value of the alleged stolen property, the judgment is reversed and the cause remanded.

jReversed and remanded.

Judges all present and concurring.